Court of Appeals
                         Sixth Appellate District of Texas

                                      JUDGMENT


Ex Parte: Leo Graves                                  Appeal from the 123rd District Court of
                                                      Panola County, Texas (Tr. Ct. No. 2012-
No. 06-14-00043-CR                                    372).     Opinion delivered by Justice
                                                      Moseley, Chief Justice Morriss and Justice
                                                      Carter participating.



       As stated in the Court’s opinion of this date, we find no error in the habeas court’s order.
We affirm the habeas court’s order.
       We note that the appellant has adequately indicated his inability to pay costs of appeal.
Therefore, we waive payment of costs.




                                                      RENDERED JUNE 16, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk